Citation Nr: 0824372	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-28 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether an overpayment of VA education benefits in the amount 
of $35,356.60 was properly created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to 
September 1978 and from April 1982 to June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that determined 
that the veteran had been overpaid VA education benefits in 
the amount of $35,356.60.  The Board remanded the claim for 
additional development in December 2005 and February 2007.  
In July 2007, the veteran testified before the Board at a 
hearing that was held at the RO.

At his February 2007 hearing before the Board, the veteran 
raised a claim of entitlement to reinstatement of his 
eligibility for VA educational benefits.  The Board refers 
this claim to the RO for appropriate action.


FINDINGS OF FACT

1.  Effective from June 13, 2000, the appellant was paid VA 
education benefits towards an undergraduate degree in 
agricultural technology from the Ramon Magsaysay 
Technological University; notice of his entitlement was 
accompanied by information which set forth factors affecting 
the right to payment, including the effect of a change to an 
enrollment status of a less than full-time basis.

2.  In January 2003, the veteran discontinued his education 
at the Ramon Magsaysay Technological University, in favor of 
pursuing an employment opportunity overseas.  He did not 
notify VA as to the change in his enrollment status.

3.  In February 2003, VA revoked the accreditation for the 
Ramon Magsaysay Technological University, based upon an 
investigation that revealed a pattern of fraudulent activity.  
Specifically, it was determined that VA students were 
receiving educational benefits but not attending classes, 
with the knowledge of the University.  

4.  The evidence of record does not support a finding that 
the veteran himself was engaged in an attempt to defraud VA.

5.  As a result of the revocation of the accreditation of the 
Ramon Magsaysay Technological University, in August 2003, the 
RO reduced to $0.00 the veteran's education benefit payments, 
effective June 13, 2000.  This resulted in the current 
assessed overpayment of $35,356.60.


CONCLUSIONS OF LAW

1.  An overpayment of VA education benefits for the period 
from June 2000 to January 2003 was not properly created.  38 
U.S.C.A. §§ 5107, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2007).

2.  An overpayment of VA education benefits for the period 
from January 2003 to June 2003 was properly created.  38 
U.S.C.A. §§ 5107, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran was in receipt of VA 
education benefits from June 13, 2000.  At the time of the 
award of benefits, the veteran was informed that he should 
immediately notify VA in the event of a change in his 
enrollment status, and that his education benefits would be 
reduced if he were to enroll on a less than full-time basis.  
The record also reflects that in January 2003, the veteran 
discontinued his education at the Ramon Magsaysay 
Technological University, in favor of pursuing an employment 
opportunity overseas.  The appellant, however, did not notify 
VA as to the change in his enrollment status.

In February 2003, VA revoked the accreditation for the Ramon 
Magsaysay Technological University, based upon an 
investigation that revealed a pattern of fraudulent activity.  
Specifically, it was determined that VA students were 
receiving educational benefits but not attending classes, 
with the knowledge of the University.  

As a result of the revocation of the accreditation of the 
Ramon Magsaysay Technological University, in August 2003, the 
RO reduced to $0.00 the veteran's education benefit payments, 
effective June 13, 2000.  This resulted in the current 
assessed overpayment of $35,356.60.

While investigation of the Ramon Magsaysay Technological 
University revealed that VA students were receiving 
educational benefits but not attending classes, with the 
knowledge of the University, the investigation did not 
specifically reveal that the veteran himself was engaged in 
an attempt to defraud VA.  The veteran has provided 
certification, in the form of course transcripts, of his 
attendance of classes for three semesters and two summer 
sessions.  He has additionally provided affidavits from 
numerous professors in which each professor swears that the 
veteran attended class, and completed all course 
requirements.  In addition, the veteran has provided credible 
testimony, both before the RO and the Board, that while he 
may not have attended every single class during the period 
from June 2000 to January 2003, he overall attended the 
courses for which he registered, and otherwise used the 
education benefits as they were intended to be used.  The 
investigation found no certificate of registration except for 
the first semester of 2002-2003 in the veteran's file.  
However, the investigation also found that practicum was 
taken in just one semester (second semester 2001-2002), 
despite that the investigation earlier stated that no 
registration was found for any semester except 2002-2003 
first semester.  However, the investigation did not contain 
any other specific findings demonstrating that the veteran 
himself engaged in any activity to defraud VA.  While there 
are many findings regarding the educational institution and 
"veterans" as a group, the findings do not specifically 
address what actions the veteran himself might have taken 
that constitute fraud.  As there is no probative evidence 
which demonstrates that the veteran himself was engaged in an 
attempt to defraud VA, and the veteran has provided credible 
evidence that between June 2000 and June 2003 he in fact did 
attend the courses for which he registered, and completed all 
course requirements, the standard of proof required to 
demonstrate fraud on the veteran's part has not been met.

Because the standard of proof required to demonstrate fraud 
on the veteran's part has not been met, the Board concludes 
that the overpayment of educational benefits for the period 
from June 2000 to January 2003 was not properly created.  The 
fact that the accreditation for the Ramon Magsaysay 
Technological University was revoked after the veteran began 
attending classes there does not equate to a creation of an 
overpayment of VA educational benefits.

However, because the veteran discontinued his studies in 
January 2003 and did not alert VA as to the change in his 
enrollment status, the Board concludes that the education 
benefits the veteran received between January and June 2003 
resulted in an overpayment that was properly created because 
the appellant received benefits to which he was not legally 
entitled.  Significantly, the veteran has acknowledged that 
he received benefits to which he was not legally entitled 
during this period, and he has not requested a waiver of the 
overpayment resulting from this erroneous payment of 
benefits.

With respect to VA's duties to notify and assist the veteran 
with his claim, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), which sets forth notice and 
assistance requirements on the part of VA in the adjudication 
of certain claims, are not applicable to the issue of whether 
an overpayment was properly created.  See Lueras v. Principi, 
18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 
(2002).




ORDER

An overpayment of VA education benefits for the period from 
June 2000 to January 2003 was not properly created and the 
veteran does not owe the money he received during this 
period.  To that extent only, the benefit sought on appeal is 
granted.

An overpayment of VA education benefits for the period from 
January 2003 to June 2003 was properly created and the 
veteran owes the money he received during this period.  The 
benefits sought on appeal for that period are denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


